Title: To Thomas Jefferson from John Paul Jones, 31 January 1789
From: Jones, John Paul
To: Jefferson, Thomas



My dear Sir
St. Petersburgh, January 31, 1789

I had the honor to write you a line the 26th from this place, where I am arrived a short time ago from the Black sea. I send enclosed an extract of the journal of my campaign in 1779, as you desired; and I now enclose an extract of a letter I wrote you by Mr. Littlepage. I have heard nothing from him since he left me. I know only that he arrived at Warsaw, but am quite uncertain about his return, as he proposed, to Paris. I can only inform you that I returned here by special desire of the Empress, but I know not, as yet, how or where I am to be employed for the next campaign. I  mentioned in my last, as my opinion, that if the new Government of America determines to chastise the Algerines, I think it now a favorable moment to conclude a treaty with Russia. The Turks and Algerines were combined against us on the Black sea. The United States could grant leave for Russia to enlist American seamen; and making a common cause with Russia in the Mediterranean, America might, at the peace, obtain a free navigation to and from the Black sea. If such a treaty were to take place, I believe I could obtain the command of the combined force; at least no objection would be made to it here. Such a connexion might lead to various mutual advantages in the commerce between the two nations. I beg to hear from you, and to know the situation of our claim on the Court of Denmark, for the only objection made by the Count Bernstorff is now removed, by the establishment of the new American Constitution. I am, with perfect esteem, &c.,

J. P. Jones.

